COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-139-CV

IN RE DALLAS COUNTY, TEXAS                                           RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for

writ of mandamus is denied.

        The stay of the trial court proceedings in cause number 236-231665-08,

styled Dee Brown, Inc. v. Thos. S. Byrne, Ltd. v. Dallas County, pending in the

236th District Court of Tarrant County, Texas is hereby lifted.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM


PANEL: MEIER, LIVINGSTON, and WALKER, JJ.

DELIVERED: July 10, 2009


   1
       … See Tex. R. App. P. 47.4.